EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-6 and 8-16 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, FR 2890139 A1 (Fafet) discloses a torsion damping device for a vehicle drivetrain (Fig. 1-2), comprising:
a first rotary torque-transmission element (24) provided with a first housing (32);
a second rotary torque-transmission element (16A, 16B) provided with a second housing (30);
an elastic device (25, Fig. 2) interposed between the first rotary element (24) and the second rotary element (16A, 16B) and, when the elastic device deforms, allowing relative rotation of the first (24) and second (16A, 16B) rotary elements about an axis of rotation (Axis within the hub, Fig. 1), the elastic device comprising at least one spring (26A, 26B, 28A, 28B) which is mounted both in the first housing and in the second housing (Fig. 1-2);
a friction device comprising:
a friction washer (80) arranged to rub directly or indirectly against the second rotary element (16A);
an axial support (curved portion that extends axially from 16A) which in terms of rotation is solid with the second rotary element (16A, Fig. 1);
an elastic washer (76) arranged between the axial support (curved portion that extends axially from 16A) and the friction washer (80) so as to exert an axial force on the friction washer (80) in the direction of the second rotary element (16A, 16B); and
an actuating washer (78) comprising an actuating tab (82) arranged circumferentially between a first end of said spring (lines 334-337) and the first rotary element (24, lines 347-351) so as to allow relative rotation between the actuating washer (78) and the second rotary element (16A, 16B; lines 329-330) when the first end of the spring (26A, 26B, 28A, 28B) is moved by the first rotary element (24), via the actuating tab, in the direction of a second end of the spring that is opposite to the first end (lines 355-361),
the actuating washer (78) being able to drive the friction washer (80) in rotation so that when the actuating washer and the second rotary element are rotating one with respect to the other, the friction washer rubs directly or indirectly against the second rotary element (lines 355-361, Fig. 1-2). 
Fafet does not disclose the friction device comprises an intermediary washer interposed between the elastic washer and the friction washer. It would not be obvious to modify Fafet with an intermediary washer because there is not available space between the elastic washer and the friction washer for an intermediary washer.
Claims 2-6 and 8-14 are allowable for the same reason stated above.
Regarding claim 15, FR 2890139 A1 (Fafet) discloses torsion damping device for a vehicle drivetrain (Fig. 1-2), comprising:
a first rotary torque-transmission element (24) provided with a first housing (32);
a second rotary torque-transmission element (16A, 16B) provided with a second housing (30);
an elastic device (25, Fig. 2) interposed between the first rotary element (24) and the second rotary element (16A, 16B) and, when it deforms, allowing relative rotation of the first (24) and second (16A, 16B) rotary elements about an axis of rotation (Axis within the hub, Fig. 1), the elastic device comprising at least one spring (26A, 26B, 28A, 28B) which is mounted both in the first housing and in the second housing (Fig. 1-2);
a friction device comprising:
a friction washer (80) arranged to rub directly or indirectly against the second rotary element (16A);
an axial support (curved portion that extends axially from 16A) which in terms of rotation is solid with the second rotary element (16A, Fig. 1);
an elastic washer (76) arranged between the axial support (curved portion that extends axially from 16A) and the friction washer (80) so as to exert an axial force on the friction washer (80) in the direction of the second rotary element (16A, 16B); and
an actuating washer (78) comprising an actuating tab (82) arranged circumferentially between a first end of said spring (lines 334-337) and the first rotary element (24, lines 347-351) so as to allow relative rotation between the actuating washer (78) and the second rotary element (16A, 16B; lines 329-330) when the first end of the spring (26A, 26B, 28A, 28B) is moved by the first rotary element (24), via the actuating tab, in the direction of a second end of the spring that is opposite to the first end (lines 355-361),
the actuating washer (78) being able to drive the friction washer (80) in rotation so that when the actuating washer and the second rotary element are rotating one with respect to the other, the friction washer rubs directly or indirectly against the second rotary element (lines 355-361, Fig. 1-2),
the actuating washer (78) is coupled in rotation with the second rotary element (16B, lines 317-319) when the second rotary element compresses the first end of the spring in the direction of the second end of the spring opposite to the first end (lines 317-319, damping means 25B involve the springs shown in Fig. 2), and
an axial finger (78A) coupling the actuating washer (78) and friction washer (80, Fig. 1). 
Fafet does not expressly disclose an angular stop and the second rotary element comprises a complementary stop being arranged in such a way that the actuating washer is coupled in rotation with the second rotary element and an axial finger coupling the actuating washer and friction washer forms said angular stop and the slot forms said complementary stop. US 2010/0243404 A1 (Saeki) teaches an angular stop (42a, Fig. 9) and the second rotary element (17, Fig. 8-9) comprises a complementary stop (end of slot 17b, Fig. 9), the angular stop and the complementary stop being arranged in such a way that the actuating washer (42) is coupled in rotation with the second rotary element (17, Paragraph 0125).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection of the actuating washer and the second rotary element of Fafet to comprise the angular and complementary stops and the slot, as taught by Saeki, in order to limit a circumferential distance range between the actuating washer and the secondary rotary element.
The combination of Fafet and Saeki does not disclose an axial finger coupling the actuating washer and friction washer forms said angular stop and the slot forms said complementary stop. It would not have been obvious to modify the combination of Fafet and Saeki because the axial finger (78A) of Fafet does not form the angular stop since Fafet does not disclose the axial liner (78A) coming into contact with the second rotary element (16A, 16B, lines 329-330) and does not disclose a complementary stop.
Regarding claim 16, FR 2890139 A1 (Fafet) discloses torsion damping device for a vehicle drivetrain (Fig. 1-2), comprising:
a first rotary torque-transmission element (24) provided with a first housing (32);
a second rotary torque-transmission element (16A, 16B) provided with a second housing (30);
an elastic device (25, Fig. 2) interposed between the first rotary element (24) and the second rotary element (16A, 16B) and, when it deforms, allowing relative rotation of the first (24) and second (16A, 16B) rotary elements about an axis of rotation (Axis within the hub, Fig. 1), the elastic device comprising at least one spring (26A, 26B, 28A, 28B) which is mounted both in the first housing and in the second housing (Fig. 1-2);
a friction device comprising:
a friction washer (80) arranged to rub directly or indirectly against the second rotary element (16A);
an axial support (curved portion that extends axially from 16A) which in terms of rotation is solid with the second rotary element (16A, Fig. 1);
an elastic washer (76) arranged between the axial support (curved portion that extends axially from 16A) and the friction washer (80) so as to exert an axial force on the friction washer (80) in the direction of the second rotary element (16A, 16B); and
an actuating washer (78) comprising an actuating tab (82) arranged circumferentially between a first end of said spring (lines 334-337) and the first rotary element (24, lines 347-351) so as to allow relative rotation between the actuating washer (78) and the second rotary element (16A, 16B; lines 329-330) when the first end of the spring (26A, 26B, 28A, 28B) is moved by the first rotary element (24), via the actuating tab, in the direction of a second end of the spring that is opposite to the first end (lines 355-361),
the actuating washer (78) being able to drive the friction washer (80) in rotation so that when the actuating washer and the second rotary element are rotating one with respect to the other, the friction washer rubs directly or indirectly against the second rotary element (lines 355-361, Fig. 1-2),
wherein the actuating washer (78) comprises at least one axial finger (78A) collaborating with a notch (overhang portion of 80, Fig. 1) of the friction washer (80) so as to allow the friction washer (80) to be driven by the actuating washer (78),
an annular portion (78) connecting the actuating tab (82) and the axial finger (78A, Fig. 3). 
Fafet does not expressly disclose the actuating washer comprises an annular portion connecting the actuating tab and the axial finger, and the second rotary element comprises an annular friction surface against which the friction washer is pressed, the annular portion of the actuating washer, and the elastic washer, the axial support and the friction washer, being positioned on the one side and on the other side of the annular friction surface of the second rotary element, and wherein the axial support is formed of an annular flange secured to the second rotary element, the elastic washer and the friction washer being positioned between the annular flange and the annular friction surface of the second rotary element. Fafet does not expressly disclose the friction washer (80) pressing against a friction surface on the second rotary element and the elastic washer, axial support, and friction washer positioned on the other side of the annular friction surface of the second rotary element or between the annular flange and the annular friction surface of the second rotary element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678